Citation Nr: 1728875	
Decision Date: 07/24/17    Archive Date: 08/04/17

DOCKET NO.  13-06 764A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date earlier than May 8, 2001, for the grant of service connection for diabetes mellitus.

2.  Entitlement to an effective date earlier than May 8, 2001, for the grant of service connection for peripheral neuropathy of the left lower extremity, secondary to diabetes mellitus.

3.  Entitlement to an effective date earlier than May 8, 2001, for the grant of service connection for peripheral neuropathy of the right lower extremity, secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to April 1968.

This case is before the Board of Veterans' Appeals (Board) from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 


FINDINGS OF FACT

1.  The Veteran's original claims for service connection for diabetes mellitus and peripheral neuropathy of the left and right lower extremities were received by the RO on August 15, 2001. 

2.  No claims prior to August 2001, formal or informal, for entitlement to service connection for type II diabetes mellitus and peripheral neuropathy of the left and right lower extremities are of record. 

3.  By an April 2002 rating decision, the RO granted service connection for diabetes mellitus, secondary to herbicide exposure, and peripheral neuropathy of the left and right lower extremities, secondary to diabetes mellitus, effective from July 9, 2001.  The assigned effective date was based on liberalizing legislation which created a presumption of service connection for diabetes mellitus for veterans who served in the Republic of Vietnam. 

4.  In a June 2010 rating decision, the RO modified the effective date for service connection and assigned the date of May 8, 2001, for the grant of service connection for the appellant's diabetes and peripheral neuropathy of the left and right lower extremities.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to May 8, 2001, for the grant of service connection for diabetes mellitus, have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.114, 3,151, 3.155, 3.400, 3.816 (2016); Liesegang v. Secretary of Veterans Affairs, 312 F.3d 1368 (2002).

2.  The criteria for an effective date prior to May 8, 2001, for the grant of service connection for peripheral neuropathy of the left lower extremity, have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.114, 3,151, 3.155, 3.400, 3.816 (2016).

3.  The criteria for an effective date prior to May 8, 2001, for the grant of service connection for peripheral neuropathy of the right lower extremity, have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.114, 3,151, 3.155, 3.400, 3.816 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The appellant's original claim for service connection for diabetes mellitus and peripheral neuropathy of the left and right lower extremities was received by the RO in August 2001.  There is no evidence in the claim file of a claim seeking service connection prior to August 2001. 

By an April 2002 rating decision, the RO granted service connection for diabetes mellitus, secondary to herbicide exposure, and assigned a 20 percent disability rating, effective from July 9, 2001.  The assigned effective date was based on liberalizing legislation which created a presumption of service connection for diabetes mellitus for veterans who served in the Republic of Vietnam.  Service connection was also granted for peripheral neuropathy of the left and right lower extremities, secondary to diabetes mellitus, and assigned a noncompensable disability rating, effective from July 9, 2001.

In the June 2010 rating decision on appeal, the RO changed the effective dates for diabetes mellitus and peripheral neuropathy of the left and right lower extremities, to May 8, 2001, which was the correct date the liberalizing law of the diabetes regulation took effect.  See Liesegang, 312 F.3d at 1368.  Thus, the RO modified the effective date for service connection and assigned the date of May 8, 2001, for the grant of service connection for the appellant's diabetes and peripheral neuropathy of the left and right lower extremities.

The Veteran asserts that earlier effective dates should be assigned to the disabilities of diabetes mellitus and peripheral neuropathy of the left and right lower extremities.

Pertinent Law and Regulations 

Unless otherwise provided, the effective date for an award of service connection and disability compensation, based on an original claim, is the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, the date of receipt of claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (a), (b)(l) (West 2014); 38 C.F.R. § 3.400 (b)(2) (2016). 

Under 38 U.S.C. § 5101 (a), a specific claim must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  See 38 C.F.R. § 3.151 (a) (2016).  A claim is defined as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1 (p) (2016). 

Any communication or action, indicating intent to apply for one or more benefits under the laws administered by the VA may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155 (a) (2016).

Liberalizing legislation 

Where compensation is awarded or increased pursuant to a liberalizing law, the effective date of such award or increase shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the act or administrative issue.  38 C.F.R. § 3.114 (a) (2016). 

If a claim is reviewed on the initiative of VA within one year from the effective date of the law or VA issue, or at the request of a claimant received within one year from that date, benefits may be authorized from the effective date of the law or VA issue.  38 C.F.R. § 3.114 (a)(1) (2016). 

If a claim is reviewed on the initiative of VA more than one year after the effective date of the law or VA issue, benefits may be authorized for a period of one year prior to the date of administrative determination of entitlement.  38 C.F.R. § 3.114 (a)(2) (2016). 

If a claim is reviewed at the request of the claimant more than one year after the effective date of the law or VA issue, benefits may be authorized for a period of one year prior to the date of receipt of such request.  38 C.F.R. § 3.114 (a)(3) (2016). 

In order for a claimant to be eligible for a retroactive payment, however, the evidence must show that the claimant met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law or VA issue and that such eligibility existed continuously from that date to the date of claim or administrative determination of entitlement.  See 38 C.F.R. § 3.114 (a) (2016); see also McCay v. Brown, 9 Vet. App. 183, 188 (1996), aff'd, 106 F3d 1577, 1581 (Fed. Cir. 1997). 

Nehmer class members 

Effective dates for disability compensation awarded to Nehmer class members is set forth at 38 C.F.R. § 3.816.  Under that regulation, a Nehmer class member is a Vietnam veteran who has a covered herbicide disease.  Covered herbicide diseases include type II diabetes [also known as type II diabetes mellitus or adult-onset diabetes)].  See 38 C.F.R. § 3.816 (b) (2016). 

Under 38 C.F.R. § 3.816 (c), if a Nehmer class member is entitled to disability compensation for a covered herbicide disease, the effective date of the award will be as follows: 

(1)  If VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985 and May 3, 1989, the effective date of the award will be the later of the date VA received the claim on which the prior denial was based or the date the disability arose, except as otherwise provided in paragraph (c)(3) of this section.  

(2)  If the class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose, except as otherwise provided in paragraph (c)(3) of this section.  [It is noted that the effective date for the regulation which added type II diabetes as a disease presumptively due to in-service exposure to herbicides is May 8, 2001.  See Liesegang v. Sec'y of Veterans Affairs, 312 F.3d 1368 (Fed. Cir. 2002).]. 

A claim will be considered a claim for compensation for a particular covered herbicide disease if: (i) The claimant's application and other supporting statements and submissions may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability; or (ii) VA issued a decision on the claim, between May 3, 1989 and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, in which VA denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded. 

(3)  If the class member's claim referred to in paragraph (c)(1) or (c)(2) of this section was received within one year from the date of the class member's separation from service, the effective date of the award shall be the day following the date of the class member's separation from active service. 

(4)  If the requirements of paragraph (c)(1) or (c)(2) of this section are not met, the effective date of the award shall be determined in accordance with §§ 3.114 and 3.400. 

38 C.F.R. § 3.816 (c) (2016). 

Analysis 

As previously stated, the RO granted service connection for diabetes mellitus and an effective date of May 8, 2001 was subsequently assigned for service connection, based on liberalizing legislation which was effective on that date.  

In this case, the Veteran is a "Nehmer class member" within the meaning of 38 C.F.R. § 3.816 (b)(1) and has a "covered herbicide disease" [i.e., type II diabetes] within the meaning of 38 C.F.R. § 3.816 (b)(2).  However, a review of the record indicates that VA never denied a claim of service connection for diabetes mellitus between September 25, 1985 and May 3, 1989.  Indeed, the record shows he did not file a claim for diabetes mellitus until August 15, 2001.  The Veteran does not contend otherwise.  Thus, an earlier effective date is not warranted under 38 C.F.R. § 3.816 (c)(1). 

Likewise, the Veteran did not submit a claim for diabetes mellitus between May 3, 1989 and May 8, 2001 (the effective date for the regulation which added diabetes mellitus as a disease presumptively due to in-service exposure to herbicides).  See Liesegang, supra.  As noted, the first communication from the Veteran to the RO regarding diabetes mellitus came on August 15, 2001, at which time the Veteran submitted his original claim for service connection, and the Veteran does not contend otherwise. 

The record does not contain any document which may be interpreted as a pre-August 2001 service-connection claim for diabetes.  See Servello v. Derwinski, 3 Vet. App. 196 (1992) [the Board must look at all communications that can be interpreted as a claim, formal or informal, for VA benefits].  Thus, an earlier effective date is not warranted under 38 C.F.R. § 3.816 (c)(2). 

Finally, the Veteran did not submit a claim of service connection for diabetes mellitus within one year of his separation from service in April 1968.  He does not contend otherwise.  Thus, 38 C.F.R. § 3.816 (c)(3) is also inapplicable. 

Because these requirements have not been met, 38 C.F.R. § 3.816 provides that the effective date of the award of service connection for diabetes must be determined in accordance with §§ 3.114 and 3.400. 

38 C.F.R. § 3.114 pertains to effective dates based on liberalizing legislation.  That regulation stipulates that if a claim for benefits is filed or reviewed by VA within one year after the issuance of the liberalizing law, benefits may be authorized from the effective date of the liberalizing law.  Such is the situation in this case.  The Veteran filed his service-connection claim for diabetes mellitus in August 2001.  Because the claim was filed within one year from May 8, 2001, which is the effective date of the law adding diabetes mellitus to the list of presumptive provisions for herbicide-exposed veterans, the earliest effective date allowed is the effective date of the liberalizing law, in this case May 8, 2001.  This is in fact the effective date assigned by the RO. 

Turning to 38 C.F.R. § 3.400, that regulation provides that where, as here, the claim is received more than one year following service separation, the effective date of an award is the date of receipt of the claim or the date entitlement arose, whichever is later.  As noted above, the Veteran's initial service connection claim for diabetes mellitus was received by the RO in August 2001.  Because the effective date assigned for diabetes mellitus is earlier than the date the claim was received, an earlier effective date under the provisions of 38 C.F.R. § 3.400 is not warranted. 

In summary, the provisions of 38 C.F.R. § 3.400 and §3.816 do not support an earlier effective date because his initial service connection claim for diabetes mellitus was filed in August 2001, which is several months after the currently assigned effective date of service connection.  Under the provisions of 38 C.F.R. § 3.114, the earliest effective date allowable under that regulation is the date of the liberalizing law, which is May 8, 2001, the date type II diabetes was added to the list of presumptive conditions for herbicide-exposed veterans.  Such date coincides with the effective date already assigned. 

Based on the facts of this case, therefore, the Board concludes that entitlement to an effective date for service connection for diabetes mellitus earlier than the currently assigned, May 8, 2001, is not shown.  As such, the RO has assigned the earliest possible effective date provided by law and an earlier effective date is not warranted.

Regarding the claims for an earlier effective date for peripheral neuropathy of the left and right lower extremities, as previously stated, the RO granted service connection for these disabilities as secondary to diabetes mellitus.  See generally 38 C.F.R. § 3.310 (2016) (outlining the requirements for secondary service connection).  The same effective date, May 8, 2001, was assigned. 

The RO explained that the effective date of the liberalizing legislation, May 8, 2001, which serves as the effective date for service connection for the Veteran's diabetes mellitus, also serves as the effective date for the secondary conditions of peripheral neuropathy of the left and right lower extremities.  See April 2002 Rating Decision.  The evidence does not support any date prior to May 8, 2001, which could serve as an effective date for service connection. 

38 C.F.R. § 3.400 provides that the effective date of service connection shall be the date of receipt of claim, or date entitlement arose, whichever is later.  In this case, entitlement did not arise until May 8, 2001, the effective date of the liberalizing legislation which allowed for presumptive service connection for diabetes mellitus as peripheral neuropathy of the left and right lower extremities are conditions secondary to diabetes mellitus.  The first communication from the Veteran to the RO regarding peripheral neuropathy of the left and right lower extremities came on August 15, 2001, at which time the Veteran submitted his original claim for service connection, and the Veteran does not contend otherwise.  Therefore, the date of claim is later than the effective date assigned.  

Based on the facts of this case, therefore, the Board concludes that entitlement to effective dates for service connection for peripheral neuropathy of the left lower extremity and peripheral neuropathy of the right lower extremity earlier than the currently assigned, May 8, 2001, is not shown.  As such, the RO has assigned the earliest possible effective dates provided by law and earlier effective dates are not warranted.


ORDER

Entitlement to an effective date earlier than May 8, 2001, for a grant of service connection for diabetes mellitus is denied.

Entitlement to an effective date earlier than May 8, 2001, for a grant of service connection for peripheral neuropathy of the left lower extremity is denied.

Entitlement to an effective date earlier than May 8, 2001, for a grant of service connection for peripheral neuropathy of the right lower extremity is denied.




____________________________________________
E.I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


